— Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 26, 1994 (People v Ruiz, 207 *600AD2d 917 [1994]), affirming a judgment of the Supreme Court, Queens County, rendered September 5, 1991.
Ordered that the application is denied.
The appellant has failed to established that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Florio, H. Miller and Schmidt, JJ., concur.